EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 April29, 2011 Delaware Group Limited Term Government Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Limited Term Government Funds set forth below (the “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so thatthe Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the periodApril 29, 2011 throughApril 29, 2012. Fund Class 12b-1 Cap Delaware Limited-Term Diversified Income Fund
